DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s amendment, filed 10 November 2021, is reviewed and entered. Claims 1, 9, 10, 12, 13, and 17 are amended and claims 6, 7, 11, and 21-24 are canceled, leaving claims 1-5, 8-10, and 12-20 pending. This Office Action is a final rejection.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Applicant's arguments filed 10 November 2021 have been fully considered but they are not persuasive.
Applicant’s amendments overcome the objections and 112 rejections, and the objections and 112 rejections are withdrawn (Remarks pages 6-7).
Applicant’s arguments regarding the prior art are drawn to amended subject matter and are addressed in the rejection below (Remarks pages 7-8).

Drawings
The drawings were received on 10 November 2021.  These drawings are acceptable.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
Claim 14 recites “means for securing.”

Claim Rejections - 35 USC § 103

Claims 1-5, 8, 9, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duwelius et al. (US 20050222621 A1, hereinafter, “Duwelius”) in view of Goldwire (US 20070288056 A1).

As to claim 1, Duwelius discloses a pacifier (“Teething mitten for an infant,” title), comprising:
a mitten (mitten (10.)) adapted to fit over a baby's hand (capable of and intended to fit over a baby’s hand; para. 0017 discloses, “The opening of the mitten (20.) allows for entry of the hand”) and having a palm (figs 1 and 2), a back opposite the palm (figs 1 and 2), and opposite left and right side edges (figs 1 and 2);
a nipple (50, see modification below regarding the limitation “nipple”) attached to one of the sides edges of the mitten so as to extend laterally outwardly to the left or to the right from the one side edge (50 is attached via 60 to both the left and right side edges as well as the top side edge); and
a base surrounding the nipple (60) and having spaced apart, parallel front and back sides (fig 1) to receive the mitten therebetween so as to cover portions of the palm 
Duwelius does not expressly disclose 50 is a nipple.
Duwelius does disclose 50 is a teething device (para. 0017).
Goldwire teaches a similar pacifier (“Mitten teether/pacifier,” title) including a mitten (para. 0035 discloses, “a mitt for teething or a mitt on which teething devices can be placed”) having a nipple or teething device (para. 0052 discloses, “FIG. 1. letter H. shows how a nipple may [be] used on the opposite end of the teether using any suitable method of attachment to inside surface. Nipple may also be used in the teethers place.”).
Both Duwelius and Goldwire are drawn to mittens having teething/ nipple devices for soothing infants.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide Duwelius’ base 60 with a nipple instead of a teething device 50, for the purpose of providing a pacifier for an infant that does not have to be held by a caregiver, as set forth in the Goldwire abstract.

As to claim 2, Duwelius as modified discloses the pacifier of claim 1 further comprising a fastener on the mitten to releasably secure the mitten around the baby's wrist (Duwelius strap (30.), although it is noted that Goldwire para. 0048 also teaches, “The Mitten Teether would be secured at the wrist as shown in FIG. 5. using elastic, Velcro, ties, strap, or any suitable material.”).  

As to claim 3, Duwelius as modified discloses the pacifier of claim 1 wherein the nipple is sewn to the mitten (Duwelius para. 0018 discloses, “The teething device can also be secured to the mitten using stitching or Velcro,” although it is also noted that Goldwire para. 0041 also teaches, “The teething component will be attached to the mitt by standard stitching methods or any method suitable for attaching the teether to the mitt.”).  

As to claim 4, Duwelius as modified discloses the pacifier of claim 1 wherein the mitten is non-handed (Duwelius figs 1 and 2).

As to claim 5, Duwelius as modified discloses the pacifier of claim 1 wherein the nipple is permanently connected to the mitten (Duwelius para. 0018 discloses, “In FIG. 2. the combination teething device and mitten is shown fully constructed with the teething device (50. and 60.) secured to the mitten (10.) using non-toxic adhesive in the preferred embodiment. The teething device can also be secured to the mitten using stitching or Velcro,” all of which are permanent connections unless acted on by an outside force).

As to claim 8, Duwelius as modified discloses the pacifier of claim 1 wherein the palm and back define substantially parallel planes and the nipple extends in a direction parallel to the planes (Duwelius figs 1 and 2).  



As to claim 17, Duwelius discloses a pacifier (“Teething mitten for an infant,” title), comprising:
a non-handed mitten adapted to be secured on either hand of a baby (mitten 10, capable of being secured on either hand of a baby);
a nipple (50, see modification below regarding the limitation “nipple”) with an enlarged base (combination of 60 and 70) permanently attached to the mitten (pp 0018 discloses attachment using adhesive, which will remain a permanent attachment unless acted on by an outside force, and it is noted that the present specification discloses the base attached to the mitten by stitching or “otherwise adhered”);
the base extending from 9 o'clock to 12 o'clock on the mitten (see annotated fig 2 below) and covering portions on front and back surfaces of the mitten (fig 1); and the nipple adapted to extend laterally from adjacent a thumb of the baby's hand (capable of extending laterally from adjacent a thumb of the baby’s hand).
Duwelius does not expressly disclose 50 is a nipple.
Duwelius does disclose 50 is a teething device (para. 0017).

Both Duwelius and Goldwire are drawn to mittens having teething/ nipple devices for soothing infants.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide Duwelius’ base 60 with a nipple instead of a teething device 50, for the purpose of providing a pacifier for an infant that does not have to be held by a caregiver, as set forth in the Goldwire abstract.
Duwelius does not disclose the base extending 360 degrees around the nipple.
Duwelius does disclose the base extends nearly 360 degrees around the nipple and provides “a moisture barrier preventing saliva from penetrating said mitten and for securing the teether to the mitten” (Duwelius para. 0017).
One of ordinary skill would expect that providing a base that extends the entire 360 degrees around the nipple, which would provide more coverage of the mitten, would improve the base’s ability to prevent saliva from penetrating said mitten.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the base of Duwelius to extend the entre 360 degrees around the nipple for the purpose of providing portion of the mitten and 

    PNG
    media_image1.png
    768
    629
    media_image1.png
    Greyscale



As to claim 19, Duwelius discloses the pacifier of claim 17 wherein the nipple is adapted to extend substantially perpendicular to extended fingers of the baby (capable of extending).  

As to claim 20, Duwelius discloses the pacifier of claim 17 further comprising a strap (30) adjacent a bottom opening of the mitten (20) adapted to secure the mitten on the baby's hand (capable of securing and intended to secure as disclosed in pp 0018).  

Claims 10 and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldwire (US 20070288056 A1) in view of Duwelius et al. (US 20050222621 A1, hereinafter, “Duwelius”).

As to claim 10, Goldwire discloses a pacifier (“Mitten teether/pacifier,” title), comprising:
a mitten (figs 1 and 5) having an open wrist end (fig 5), a closed finger end (at 1 in fig 1), and opposite lateral sides between the wrist and finger ends (at 2 and 3 in fig 1);

Goldwire does not disclose the suckling nipple extending from a juncture of the palm and back portions at the one lateral side (figs 2).
Goldwire does disclose a nipple extending from a juncture of the palm and back portions at a top side edge as shown in figures 1-4 and a lateral side in pp 0037 (fig 1 shows nipple/ teething component A attached at the side edge proximate 1; pp 0037 discloses nipple/ teething component A may be attached at 2, 3, or 4; therefore, nipple/ teething component A is attached at any of the four sides shown in fig 1), but does not expressly disclose the nipple extending from a juncture of the palm and back portions at the one lateral side (figs 2). However, because Goldwire discloses the nipple attached to a side or an edge, attachment to a lateral side edge is within the scope of the Goldwire mitten.

Goldwire does not disclose a base extending 360 degrees around the nipple and having palm and back panels extending from the suckling nipple and having a pocket between the palm and back panels to receive the palm and back portions of the mitten, respectively.
Duwelius teaches a similar pacifier (“Mitten teether/pacifier,” title) including a mitten (10), nipple (50), and base (combination of 60 and 70), the base extending around the nipple and having palm and back panels extending from the suckling nipple and having a pocket between the palm and back panels to receive the palm and back portions of the mitten, respectively (figs 1 and 2).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide a base extending 360 degrees around the nipple and having palm and back panels extending from the suckling nipple and having a pocket between the palm and back panels to receive the palm and back portions of the mitten, respectively, to provide “a moisture barrier preventing saliva from penetrating said mitten and for securing the teether to the mitten” (Duwelius para. 0017).  Furthermore, the base 60/ 70 would protect the exterior of the mitten from damage caused by the wearer’s mouth.



As to claim 13, Goldwire as modified discloses the nipple has a longitudinal axis between top and bottom ends and the mitten has a longitudinal axis between the wrist and finger ends, and the longitudinal axes being substantially perpendicular to one another (this is the obvious result of the modification presented in the rejection of claim 10 above).  

As to claim 14, Goldwire as modified discloses the pacifier of claim 10 further comprising means for securing the mitten on a baby's hand (Goldwire para. 0048 discloses, “The Mitten Teether would be secured at the wrist as shown in FIG. 5. using elastic, Velcro, ties, strap, or any suitable material.”).

As to claim 15, Goldwire as modified discloses the pacifier of claim 10 wherein the nipple is stitched to the mitten (Goldwire para. 0041 discloses, “The teething component will be attached to the mitt by standard stitching methods or any method suitable for attaching the teether to the mitt,” and it is noted that Duwelius para. 0018 also teaches, “The teething device can also be secured to the mitten using stitching or Velcro,” although it is also noted that).  

As to claim 16, Goldwire as modified discloses the pacifier of claim 10 wherein the mitten is adapted to fit on left and right hands (capable of fitting on).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALLY HADEN whose telephone number is (571)272-6731. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SALLY HADEN
Primary Examiner
Art Unit 3732



/SALLY HADEN/           Primary Examiner, Art Unit 3732